Name: Decision No 1/1999 of the EC/Denmark-Faroe Islands Joint Committee of 22 June 1999 replacing Protocol 1 of the Agreement concerning the tariff treatment and arrangements applicable to certain fish and fishery products released for free circulation in the Community or imported into the Faroes
 Type: Decision
 Subject Matter: tariff policy;  Europe;  fisheries;  international affairs;  trade
 Date Published: 1999-07-14

 Avis juridique important|21999D0714(01)Decision No 1/1999 of the EC/Denmark-Faroe Islands Joint Committee of 22 June 1999 replacing Protocol 1 of the Agreement concerning the tariff treatment and arrangements applicable to certain fish and fishery products released for free circulation in the Community or imported into the Faroes Official Journal L 178 , 14/07/1999 P. 0058 - 0067DECISION No 1/1999 OF THE EC/DENMARK-FAROE ISLANDS JOINT COMMITTEEof 22 June 1999replacing Protocol 1 of the Agreement concerning the tariff treatment and arrangements applicable to certain fish and fishery products released for free circulation in the Community or imported into the Faroes(1999/456/EC)THE JOINT COMMITTEE,Having regard to the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part(1), and in particular Article 34(1) thereof,(1) Whereas, in the light of the examination of the Agreement and its conformity with the rules for free trade agreements in the context of the World Trade Organisation (WTO), it is considered appropriate to review Protocol 1 of the Agreement;(2) Whereas this review calls for certain amendments to that Protocol and the Annexes thereto;(3) Whereas it is equally appropriate to ensure that the amendments carried out in the context of that review do not pose any risk to the stability of the Community market for the products concerned;(4) Whereas, following negotiations between the Commission, on behalf of the European Community, and the Government of Denmark and the Home Government of the Faroe Islands it has been agreed that Protocol 1 and the Annexes thereto should be replaced by the text attached hereto,HAS DECIDED AS FOLLOWS:Article 1Protocol 1 of the Agreement and the Annexes thereto shall be replaced by the text contained in the Annex to this Decision.Article 2This Decision shall take effect on the first day of the second month following that of its adoption.Done at Brussels, 22 June 1999.For the Joint CommitteeAlexander WIEDOWThe Chairman(1) OJ L 53, 22.2.1997, p. 2.ANNEX"PROTOCOL 1concerning the tariff treatment and arrangements applicable to certain fish and fishery products released for free circulation in the Community or imported into the FaroesArticle 1As regards the products listed in the Annex to this Protocol and originating in the Faroes:1. no new customs duties shall be introduced in trade between the Community and the Faroes;2. the preferential customs duties and other conditions to be applied on import into the Community shall be as indicated in the Annex.Article 2Any reference price fixed, or to be fixed, by the Community shall not apply to the products covered by this Protocol.Article 31. Where a price decrease in imports of a given fishery product from one Contracting Party is, or is likely to be, seriously detrimental to the production activity concerned in the other Contracting Party, the Contracting Party concerned ay take appropriate measures.2. In the selection of measures, priority must be given to those which least disturb the functioning of this Agreement.3. Before taking appropriate measures, the Contracting Party in question shall supply the Joint Committee with all relevant information required for a through examination of the situation with a view to seeking a solution acceptable to the Contracting parties.4. Except in cases of urgency, as described in paragraph 5, the Contracting Party concerned may not take measures until one month has elapsed after the date of notification, unless the Joint Committee procedure is concluded before expiry of the stated time limit.5. Where circumstances require urgent action, the Contracting Party concerned may apply the measures strictly necessary to remedy the situation at the earliest three days after having informed the other Contracting Party.6. Any safeguard measures shall be notified immediately to the Joint Committee and shall be the subject of periodical consultations within the Committee, particularly with a view to their abolition as soon as circumstances permit.Article 4The Faroes shall abolish tariffs and duties on imports of fish and fishery products originating in the Community.ANNEXThe preferential customs duties and other conditions to be applied on import into the Community of products originating in and coming from the Faroes shall be as indicated belowTABLE 1>TABLE>TABLE II>TABLE>"